DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment and Response filed August 31, 2021 is acknowledged.
Claims 1-17 were pending. Claims 1, 3-7 and 9-12 are being examined on the merits. Claims 2, 8 and 13-17 are canceled.

Response to Arguments
Applicant’s arguments filed August 31, 2021 have been fully considered. 

The following objections and rejections have been withdrawn in view of the 
amendments to the claims, or the cancellation of the claims subject to the objections or rejections: 

Objections to claims 4-5 and 10-11
Rejection of claims 2 and 8 under 35 USC § 102(a)(1) over Hirao



Rejection of claims 1, 5, 7 and 11 under 35 USC § 102(a)(1) over Hirao; Rejection of claims 3 and 9 under 35 USC § 103 over Hirao in view of Ermert; Rejection of claims 4 and 10 under 35 USC § 103 over Hirao in view of Park; Rejection of claims 6 and 12 under 35 USC § 103 over Hirao in view of Abramson
	Applicant argues that the prior art rejections of the pending claims should be withdrawn, as the combination of Hirao and Ermert does not teach or suggest that n=2 in the structure defined in claims 1 and 7 (Remarks, pp. 5-6). The n=2 limitation was previously presented in dependent claims 2 and 8, and has now been incorporated into claims 1 and 7, respectively. Specifically, Applicant argues that Hirao teaches modified 5’-triphosphate substrates which are to be used with the usual 5’-triphosphate substrates to achieve high selectivity during amplification (Remarks, p. 5), and that, while Hirao teaches dNTPs with a fluoro substitution at the γ-position, “there is no experimental support whatsoever on its properties or functions” (Remarks, p. 6). Applicant additionally argues that Ermert also teaches NTPs with a fluoro substitution at the γ-position, and separately teaches the use of longer phosphate chains, but does not specifically describe an embodiment combining both modifications, as in the instant fluorine-substituted δ-tetraphosphate (Remarks, p. 6).
	The Examiner disagrees. Hirao describes a genus of compounds which is useful for increasing selectivity during amplification (e.g., paras. 7 and 9), and teaches the functions of some of the species contained within that genus of compounds (e.g., Table 1). While Hirao does not literally describe the function of each species within the genus, the ordinary artisan would understand that Hirao indicates that the entire genus has such improved selectivity overall, even though the selectivity levels may vary between some of the species within the genus (e.g., 
	These arguments are not persuasive. The rejections are maintained to the extent that they apply to the currently amended claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hirao1 (EP 1 970 445 A1) in view of Ermert2 (Phosphate-Modified Nucleotides for Monitoring Enzyme Activity, Top Curr Chem (Z), 375: 28, 1-25, 2017).

Regarding independent claim 1 and dependent claim 3, Hirao teaches or suggests … 
A method of detecting the presence or absence of a target nucleic acid sequence in a sample comprising: a) performing an amplifying step comprising contacting the sample with amplification reagents to produce an amplification product if the target nucleic acid sequence is present in the sample (para. 10: “a method for replicating [i.e., amplifying] a nucleic acid wherein a deoxyribonucleoside 5’-triphosphate, in which the … [γ] phosphoric acid … is substituted with a fluoro group”; para. 12: “a DNA polymerase … is used during the replication reaction”; para. 94: “[r]eplication reaction is not limited in any way except for using the above substrates”; para. 146: “nucleic acid of the present invention encompasses single-stranded or double-stranded RNA or DNA”; para. 191: “Figure 12 shows the amplification efficiency of PCR products from [target] DNA1, DNA3 to DNA10 …”);
and b) detecting the amplification product (para. 133: “nucleoside or nucleotide … which … is substituted with a fluorescent molecule allows nucleic acid detection”; “Figure 12 shows the amplification efficiency of PCR products from DNA1, DNA3 to DNA10 …”);
wherein the amplification reagents comprise a modified nucleoside polyphosphate having the recited structure, where R = purine or pyrimidine base or an analog, and n = 1 (para. 10: “a deoxyribonucleoside 5’-triphosphate, in which the … [γ] phosphoric acid … is substituted with a fluoro group”).

Regarding the limitation in the claim 1 preamble reciting “detecting the … absence of a target nucleic acid”, Hirao does not explicitly teach this limitation. However, Hirao does teach 

Ermert teaches the claims 1 and 3 limitation that n=2 in the recited structure (p. 3, paras. 2-3: “[m]any terminally phosphate-modified nucleotides have a length of the phosphate chain of three phosphoanhydride units as found in the most common NTPs … For several applications ... it has been shown that longer phosphate chains are beneficial … a nucleoside tetraphosphate … [or] even longer phosphate chains”).


Regarding independent claim 7 and dependent claim 9, Hirao teaches … 
A method of amplifying a target nucleic acid sequence (para. 10: “a method for replicating [i.e., amplifying] a nucleic acid wherein a deoxyribonucleoside 5’-triphosphate, in which the … [γ] phosphoric acid … is substituted with a fluoro group”; para. 12: “a DNA polymerase … is used during the replication reaction”; para. 146: “nucleic acid of the present invention encompasses single-stranded or double-stranded RNA or DNA”; para. 191: “Figure 12 shows the amplification efficiency of PCR products from [target] DNA1, DNA3 to DNA10 …”);
using amplification reagents, wherein the amplification reagents comprise a modified nucleoside polyphosphate having the recited structure, where R = purine or pyrimidine base or 

Ermert teaches the claims 7 and 9 limitation that n=2 in the recited structure (p. 3, paras. 2-3: “[m]any terminally phosphate-modified nucleotides have a length of the phosphate chain of three phosphoanhydride units as found in the most common NTPs … For several applications ... it has been shown that longer phosphate chains are beneficial … a nucleoside tetraphosphate … [or] even longer phosphate chains”).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Hirao and incorporate the longer phosphate chains of Ermert. Hirao teaches the need to increase the efficiency and selectivity of PCR reactions (para. 7). Ermert teaches that nucleotides with additional phosphate groups, include tetraphosphates, have superior enzyme turnover (p. 3, para. 3). Therefore, the ordinary artisan would have been motivated to include the n=2 phosphate chain of Ermert in the Hirao substituted deoxyribonucleoside 5’-triphosphate in order to increase the enzyme turnover, and hence efficiency, of the Hirao method, and would have had an expectation of success, as Hirao teaches the nucleosides can be modified in a number of different ways.

Regarding dependent claims 5 and 11, Hirao additionally teaches wherein the amplification reagents further comprise a nucleic acid polymerase (para. 12).

prima facie obvious over Hirao in view of Emert.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hirao (EP 1 970 445 A1) in view of Ermert (Phosphate-Modified Nucleotides for Monitoring Enzyme Activity, Top Curr Chem (Z), 375: 28, 1-25, 2017) as applied to claims 1 and 7 above, and further in view of Park (Facilitation of polymerase chain reaction with thermostable inorganic pyrophosphatase from hyperthermophilic archaeon Pyrococcus horikoshii, Appl Microbiol Biotechnol, 85: 807-812, 2009).

Regarding dependent claims 4 and 10, Park teaches wherein the amplification reagents further comprise a thermostable inorganic pyrophosphatase enzyme (p. 810, right col., para. 3).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Hirao plus Emert, discussed above, and incorporate the pyrophosphatase enzyme of Park. Hirao teaches the need to increase the efficiency and selectivity of PCR reactions (para. 7). Park teaches that the presence of pyrophosphate in a reaction inhibits PCR, and that adding pyrophosphatase to the reaction mixture enhances the yield of PCR products (p. 810, right col., para. 3). Therefore, the ordinary artisan would have been motivated to include the Park pyrophosphatase enzyme in the Hirao method in order to increase the reaction yield, and hence efficiency, of the Hirao method, and would have had an 

In view of the foregoing, claims 4 and 10 are prima facie obvious over Hirao in view of Ermert, and further in view of Park.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hirao (EP 1 970 445 A1) in view of Ermert (Phosphate-Modified Nucleotides for Monitoring Enzyme Activity, Top Curr Chem (Z), 375: 28, 1-25, 2017) as applied to claims 1, 5, 7 and 11 above, and further in view of Abramson (US Patent No. 5,455,170).

Regarding dependent claims 6 and 12, Abramson teaches wherein the nucleic acid polymerase possesses reverse transcriptase activity (abstract; col. 4, ll. 52-55: describes use of enzyme TZ05 in PCR).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Hirao plus Ermert, discussed above, and incorporate the TZ05 enzyme of Abramson. Hirao teaches the need to increase the efficiency and selectivity of PCR reactions (para. 7). Abramson teaches that TZ05 enzyme has both reverse transcriptase and polymerase activity. The ordinary artisan would have been motivated to include the Abramson TZ05 enzyme in the Hirao method in order to complete the transcribing and amplifying steps in a single step, which would increase the throughput and efficiency of the 

In view of the foregoing, claims 6 and 12 are prima facie obvious over Hirao in view of Ermert, and further in view of Abramson.

Conclusion
Claims 1, 3-7 and 9-12 are being examined, and are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Hirao was cited in the Information Disclosure Statement submitted August 7, 2019.
        2 Ermert was cited in the Information Disclosure Statement submitted March 19, 2019.